                                                                                   FILED: 3/4/21
                     IN THE UNITED STATES DISTRICT COURT   U.S. DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS EASTERN DISTRICT COURT
                              BEAUMONT DIVISION          DAVID A. O'TOOLE, CLERK

UNITED STATES OF AMERICA §
                                               §
v. § NO. l:20-CR-79(16)
                       § JUDGE MARICA CRONE
RUS SELL LIMERICK (16) §

                                     FACTUAL BASIS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the United States of America, by and through the undersigned

Assistant United States Attorney in and for the Eastern District of Texas, joined by

Russell Limbrick, defendant herein, and his counsel of record, Alejandro Macias,

presents this factual basis and stipulation in support of the defendant's plea of guilty to

count one of the Information filed herein, and, in support thereof, would show the

following:

1. That Russell Limbrick, defendant herein, hereby stipulates and agrees to the truth

       of all matters set forth in this factual basis and stipulation, and agrees that such

       admission may be used by the Court in support of her plea of guilty to count one

       of Information, alleging a violation of 21 U.S.C. Section 843(b), using a

       communication facility to cause and facilitate the felony offense of conspiracy to

       possess with intent to distribute methamphetamine.

2.     That the defendant, Russell Limbrick, who is pleading guilty to such Information,

       is one and the same person charged in the Information.
3.      That the events described in the Information occurred in the Eastern District of

        Texas and elsewhere.

4. That on or about the dates described in the Information, the defendant, who had

        knowledge of the actual commission, to wit; possession with the intent to

        distribute a mixture and substance containing a detectable amount of

        methamphetamine, concealed and did not as soon as possible make known the

        same to law enforcement, as charged.

5. That had this matter proceeded to trial, the govermnent, through the testimony of

        witnesses, including expert witnesses, and through admissible exhibits, would

        have proven, beyond a reasonable doubt, each and every essential element of the

        offense alleged in the Information; specifically, the goverm ent would have

        proven the following stipulated facts:

                 As part of an ongoing investigation into the drug dealing activities of the

         Limbrick drug trafficking organization, agents were monitoring the phone calls

         made by Russell Limbrick (Limbrick) from the Angelina County Jail, which is

         located in the Eastern District of Texas. Notably, agents listened to multiple

         phone calls from Limbrick to Alicia Cleveland. During the monitoring of

         these recordings it became apparent that Cleveland was arranging the sale of

         methamphetamine to third parties in coordination and at the instruction of

         Russell Limbrick.

                 More specifically, on April 7, 2018, Limbrick called Cleveland, from a



Factual Basis - Page 2
          communication facility, in the form of a jail telephone, while Cleveland was

         also located in Jasper, Texas, which is in the Easte District of Texas. At one

         point of that conversation Cleveland asked Limbrick what kind of candy, to

         provide to a third party to which Limbrick responded “150.” They also

         discussed the third party wanting to ride the bike” and that Cleveland could

         obtain “bike parts, from the “281, number in Limbrick s phone, which was in

         the possession of Cleveland. Furthermore, during the course of the same


         conversation Limbrick told Cleveland she should have “100 of them.

         Limbrick asked if she had been selling them and Cleveland said she had.

         Moreover, Limbrick told Cleveland that knows what to do with the “people,”

         when she “runs out,” and to just “bring them the bread.


                 Agents would testify that the quantities and talk of riding the Bike refer to

         the sale and distribution of pills which contain a detectable amount of

         methamphetamine, a Schedule II controlled substance. Agents familiar with the

         investigation would have testified that the conversation, and other conversations

         from Limbrick to Cleveland was coded drug talk in which Limbrick and

         Cleveland were arranging the sale of a mixture or substance containing a

         detectable amount of methamphetamine, a schedule II controlled substance.


                 The parties agree that Limbrick used the communication facility,

         namely, the inmate telephones located in the Angelina County Jail, with the

Factual Basis - Page 3
         intent to commit the felony offense of conspiracy to possess with intent to

         distribute a mixture or substance containing a detectable amount of

         methamphetamine, a schedule II controlled substance. Furthermore, the parties


         agree Limbrick was involved in the conspiracy to possess with the intent to

         distribute 56 grams of a mixture or substance containing a detectable amount of

         methamphetamine.




               DEFENDANT'S SIGNATURE AND ACKNOWLEDGMENT

6. I have read this factual basis and stipulation and the Information or have had them

        read to me and have discussed them with my attorney. I fully understand the

        contents of this factual basis and stipulation and agree without reservation that it

        accurately describes the events and my acts.



Dated:
                                     :W    ;Riissell Limbrick
                                            Defendant




           DEFENSE COUNSEL'S SIGNATURE AND ACKNOWLEDGMENT

7. I have read this factual basis and stipulation and the Information and have

        reviewed them with my client, Russell Limbrick. Based upon my discussions

        with the defendant, I am satisfied that the defendant understands the factual basis



Factual Basis - Page 4
        and stipulation as well as the Information, and is knowingly and voluntarily

        agreeing to these stipulated facts.



Dated:
                                              Alenjandro Macias
                                              Attorney for the Defendant



                                              Respectfully submitted,

                                              NICHOLAS GANJEI
                                              ACTING UNITED STATES ATTO NEY




                                              ASSISTANT UNITED STATES ATTORNEY




Factual Basis - Page 5
